Citation Nr: 1826063	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to 38 U.S.C. § 1151 (2012).

3. Entitlement to DIC for the Veteran's death pursuant to 38 U.S.C. § 1318 (2012).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1940 to October 1945, including combat service in World War II, for which his decorations included the American Defense Service Medal, European-African-Middle Eastern Campaign Medal with 5 Bronze Stars and the Good Conduct Medal. He died in October 2013. The appellant is the Veteran's widow.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Houston, Texas RO otherwise has jurisdiction of the claim. 

In October 2016, the appellant appeared at a hearing held at the San Antonio, Texas VA Satellite Office before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In May 2017, the Board remanded the appeal for additional evidentiary development. It has since been returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran died on October [REDACTED], 2013. According to the autopsy report, the primary cause of death was hypertensive cardiovascular disease, contributed by meningioma with a seizure disorder, and urinary retention. It was also reported that there was no evidence of significant injury from a terminal fall. 

2. The evidence of record demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD), cold injury residuals of the bilateral upper and lower extremities, bilateral hearing loss, and tinnitus did not cause or materially contribute to his death, and that the cause of death listed on the Veteran's death certificate and corresponding autopsy report was not incurred in or related to his active military service and may not be presumed to have been incurred therein.

3. The evidence of record does not support a finding that the Veteran sustained any additional residual disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in performing a urological procedure on October 10, 2013 or resulting from an event not reasonably foreseeable.


4. At the time of his death, the Veteran was in receipt of compensation at the 100 percent rate for PTSD since January 25, 2012, a period of less than ten years. A June 2014 rating decision retroactively awarded entitlement to a total disability rating due to individual unemployability (TDIU), effective December 22, 2009.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.303, 3.309(d), 3.311, 3.312 (2017).

2. The criteria for entitlement to DIC for the Veteran's death pursuant to 38 U.S.C. § 1151 have not been met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§  3.361, 3.1000 (2017).

3. The criteria for entitlement to DIC pursuant to 38 U.S.C. § 1318  have not been met. 38 U.S.C. § 1318, 5107 (2012); 38 C.F.R. §§ 3.22, 20.1106 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf. The appellant has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal. 

The appellant's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate her claim and the appellant, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Pursuant to the Board's May 2017 remand, the AOJ attempted to obtain any outstanding records and arranged for additional VA opinions that were responsive to the questions asked of the examiners. The AOJ then issued a supplemental statement of the case in February 2018. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Finally, in reaching this determination, the Board has reviewed all the evidence in the electronic claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cause of the Veteran's death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), cold injury residuals of the bilateral upper and lower extremities, bilateral hearing loss, and tinnitus. The appellant asserts that the Veteran's service-connected disabilities caused or aggravated his hypertensive cardiovascular disease, thereby materially contributing to his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b). In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death. 38 C.F.R. § 3.312(c)(1).

Initially, the Board notes that the Veteran's Death Certificate lists October [REDACTED], 2013 as the date of the Veteran's death. As noted above, the autopsy report on file contains the finding that the primary cause of death was hypertensive cardiovascular disease, contributed by meningioma with a seizure disorder, and urinary retention. It was also reported that there was no evidence of significant injury from a terminal fall.

Pursuant to the Board's May 2017 remand, a VA opinion was obtained later that month. The VA examiner stated it is less likely than not that the Veteran's service-connected disabilities caused or substantially or materially contributed to the hypertensive cardiovascular disease (with additional contributing factors) that resulted in the Veteran's death. The examiner explained that "there is no clear evidence suggesting PTSD contributed to the hypertensive cardiovascular disease causing death. The heart disease was caused by essential HTN." 

An addendum opinion was later obtained in February 2018, which essentially concurred with the previous opinion. The VA examiner provided the following remarks: 

The Veteran had hypertensive heart disease which by definition
occurs secondary to elevated blood pressure. The determinants of blood
pressure in the body are blood volume and peripheral vascular resistance.
His PTSD does not affect either of these determinants of blood pressure nor
has it been linked to hypertension as a risk factor or associated condition.
For these reasons, it is less likely than not that the Veteran's hypertensive
heart disease is due to or aggravated by his service connected PTSD.

The Board affords the VA examiner opinions substantial probative value. After reviewing the Veteran's electronic claims file and VA treatment, the examiners concluded that it is less likely than not that the Veteran's service-connected disabilities caused or substantially or materially contributed to the hypertensive cardiovascular disease listed on his cause of death and autopsy report. The Board notes that there is no opinion in the record to the contrary. Further, there is no indication that his hypertension onset within one year of his discharge from service. 

The Board observes the appellant's October 2016 testimony. However, she is not competent to independently render a medical diagnosis or opine as to the medical and legal issues in the instant appeal. 

In sum, the Veteran's primary cause of death was hypertensive cardiovascular disease, contributed by meningioma with a seizure disorder, and urinary retention. None of these conditions were service-connected at the time of the Veteran's death, and the competent medical evidence of record does not indicate that they were incurred during or otherwise related to his active service or were the principal or contributory cause of death. Therefore, the claim for entitlement to service connection for the cause of the Veteran's death must be denied and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.

Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to 38 U.S.C. § 1151

The appellant seeks entitlement to DIC for the Veteran's death pursuant to 38 U.S.C. § 1151. To wit, the appellant contends that shortly before the Veteran's death at home, he underwent a urological procedure and was then sent home because the VA medical center lacked available open beds to monitor his condition. She contends that he did not have sufficient time to recover from the procedure before being discharged.

Under 38 U.S.C. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 38 U.S.C. § 1151; 38 C.F.R. § 3.361.

Importantly, and as discussed above, the autopsy report on file contains the finding that the primary cause of the Veteran's death was hypertensive cardiovascular disease, contributed by meningioma with a seizure disorder, and urinary retention. It was also reported that there was no evidence of significant injury from a terminal fall, which occurred at his home. 

The Board also notes that there are VA treatment records which appear to document that the Veteran was seen at the VA urology clinic and underwent a procedure on October 10, 2013, the day before his death. These records suggest that procedure was successful and that the Veteran was discharged later that day. Clinical records around the time of death also suggest that the appellant found the Veteran on the floor with a head injury at his home.

Pursuant to the Board's May 2017 remand, a VA opinion regarding this issue was obtained later the same month. The examiner provided the following opinion, which is transcribed below: 

Based on review of the remand, CPRS records, death certificate, the
appellant's lay statements and Veteran's prior medical history and other relevant records, it is less likely than not that the Veteran's death resulted from VA medical care. The Veteran had an outpatient suprapubic tube placement performed on 10/10/2013. [The Veteran] tolerated the procedure well. [The Veteran] was discharged to living facility with follow-up in GU cysto clinic in 1 month for suprapubic tube change. There is no indication of there was an unavailability of beds at the time of discharge. The procedure note indicates no intention for having [the Veteran] stay in a hospital. He was discharged after the procedure. No need for inpatient recovery was noted. Outpatient treatment seemed appropriate.

An addendum opinion was later obtained in February 2018, which essentially concurred with the prior report. The VA examiner determined that it less likely than not that the Veteran's death resulted from some failure on the part of VA medical care rendered proximal to his death. The examiner provided the following rationale:

Veteran underwent a routine suprapubic catheter placement in order to resolve urinary retention secondary to bladder outlet obstruction October 10, 2013. This was an indicated procedure as the Veteran had failed transurethral
catheter and was in urinary retention. Veteran need not have been hospitalized for recovery as inpatient care not indicated in uncomplicated procedure and no adverse events noted in operative or subsequent notes.
Hospital bed status at Audie L. Murphy was non contributory as inpatient care not indicated for routine uncomplicated suprapubic catheter placement. The mere demographic of age does not warrant inpatient care for suprapubic
catheter placement. Treatment rendered on an outpatient basis was appropriate. 

Per VA policy, an event is considered "not reasonably foreseeable" if it is not the type of risk that would be disclosed as part of the informed consent procedures shown in 38 C.F.R. § 17.32 (2017). Notably, VA received the Veteran's informed consent to perform the October 10, 2013 procedure, as indicated in his VA treatment records. 

The Board affords the VA examiner opinions substantial probative value. After reviewing the Veteran's electronic claims file and VA treatment, the examiners found no evidence of carelessness, negligence, lack of proper skill, or error in judgement by the VA. The Board notes that there is no opinion in the record to the contrary. 

Here, the examiners explained that the Veteran's catheter placement on October 10, 2013 was a "routine" or "uncomplicated" procedure with no adverse events noted in the VA treatment reports. Both examiners also stated that there was no indication that the Veteran required inpatient treatment or that a lack of available beds contributed to his discharge. Instead, they explained that outpatient treatment was appropriate. 

Again, Board observes the appellant's contentions, including her October 2016 testimony. However, she is not competent to independently render a medical diagnosis or opine as to any potential carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

Accordingly, the preponderance of the evidence of record, to include the VA opinion reports, is against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA caused additional disability. In addition, the preponderance of the evidence of record is against a finding that an event not reasonably foreseeable caused additional disability. Therefore, the claim for entitlement to DIC for the Veteran's death pursuant to 38 U.S.C. § 1151 must be denied and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.


Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to 38 U.S.C. § 1318

The appellant seeks entitlement to DIC for the Veteran's death pursuant to 38 U.S.C. § 1318. 

A surviving spouse may establish entitlement to DIC under 38 U.S.C. § 1318 where it is shown that a Veteran's death was not the result of willful misconduct and at the time of death the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" in this context includes the situation where a Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision. 38 C.F.R. § 3.22(b). In this case, no allegation of CUE has been made referable to prior rating decisions concerning the level of the Veteran's disability. Therefore, this provision is inapplicable.

Here, the Veteran died on October [REDACTED], 2013. At that time, he was in receipt of benefits payable at the 100 percent rate based on his service-connected PTSD, effective January 25, 2012. A TDIU was retroactively awarded, effective December 22, 2009. In other words, the Veteran was considered totally disabled due to service-connected disability and/or TDIU for less than ten years preceding his death, which is less than the statutory requirement for benefits under 38 U.S.C. § 1318. Therefore, compensation under this provision must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to 38 U.S.C. § 1151 (2012) is denied.

Entitlement to DIC for the Veteran's death pursuant to 38 U.S.C. § 1318 (2012) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


